DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-12, 15-17, 19, 20, 22-28, 31, 32, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kubo et al. (US 2014/0028824) and Reicher et al. (US 2020/0273575).
Regarding claim 1, Kubo et al. discloses a method for visualizing tissue of a subject, the method comprising: 
receiving a first series of first imaging modality frames generated by imaging a region of tissue of the subject according to a first imaging modality (“The image processing unit 6 is provided with a white-light image generating portion (reference-
displaying the first series of first imaging modality frames in combination with the first series of second imaging modality frames (“a marking-image generating portion (display-image generating portion) 66 that generates a marking image (display image) G3 having hues in accordance with the confidence level calculated by the confidence-level calculating portion 65 at the pixels whose positions are stored in the storage portion 64; and an image combining portion 67 that generates a combined image G by superimposing the white-light image G1 on the marking image G3” at paragraph 0026, eighth to last line; the marking image is generated using the fluorescence image); 
storing a plurality of first imaging modality frames of the first series of first image modality frames and a plurality of second imaging modality frames of the first series of second imaging modality frames in a memory (the image frames are at least temporarily stored for purposes of calculating the confidence level); 
receiving a second series of first imaging modality frames generated by imaging the region of tissue of the subject according to the first imaging modality (though not explicitly stated, in a subsequent or previous imaging study of the patient, the same procedure is conducted).

Reicher et al. teaches a method in the same field of endeavor of multi-modality medical image evaluation, comprising:
receiving a first series of first imaging modality frames generated by imaging a region of tissue of the subject according to a first imaging modality (Figure 13, numeral 1302 shows “Exam I”, which includes Series IA), and a first series of second imaging modality frames generated by imaging the region of tissue of the subject according to a second imaging modality (Figure 13, numeral 1302 shows “Exam I” also includes Series IB; “According to another aspect, the first image series and second image series are acquired using different types of imaging devices” at paragraph 0062; “According to yet another aspect, the one or more software modules are further configured to cause the computing system to: select images of the first image series and the second image series each associated with a different particular modality” at paragraph 0136, line 1); 
receiving a second series of first imaging modality frames generated by imaging the region of tissue of the subject according to the first imaging modality (Figure 13, numeral 1304 shows “Exam II”, which includes Series IIA); and 
displaying the second series of first imaging modality frames in combination with one or more second imaging modality frames that are associated with the first series of second imaging modality frames for visualizing the region of tissue of the subject (“display the selected images of the first image series and the second image series, one 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a series comparison as taught by Reicher et al. in the system of Kubo et al. to “provide highly efficient, intuitive, and rapid dynamic interaction with medical images (including two-dimensional images and images rendered from three-dimensional image data) to enable detection of differences between related medical images and evaluation of medical images” (Reicher et al. at paragraph 0009, line 9).
Regarding claim 9, Kubo et al. discloses a method wherein the second imaging modality is fluorescence imaging (“a fluorescence-image generating portion 62 that generates a fluorescence image G2 from the fluorescence image information S2 acquired by the image-acquisition device 56” at paragraph 0026, line 5) and the method further comprises ceasing to store second imaging modality frames in the memory based on a level of fluorescence intensity dropping below a threshold (“The generated fluorescence image G2 is transmitted to the identifying portion 63, and the positions of 
Regarding claim 10, Kubo et al. discloses a method comprising, after ceasing to store second imaging modality frames in the memory, storing a second series of second imaging modality frames in the memory in response to an increase in a level of fluorescence intensity (“Then, when new high-luminance regions P are identified by the identifying portion 63 (YES in Step S3), by updating the positions of the high-luminance regions P stored in the storage portion 64 (Step S4), the positions of the high-luminance regions P in the combined image G are updated to the most recent positions” at paragraph 0043, line 1).
Regarding claim 11, Kubo et al. discloses a method wherein the first series of second imaging modality frames comprises an image of a tissue feature that is not visible in the first series of first imaging modality frames (“By doing so, it is possible to continuously measure the elapsed time of the identified high-luminance regions not only in the case in which fluorescence is generated discontinuously, like the case of the ureter, but also in the case in which fluorescence is continuously observed over a 
Regarding claim 12, Kubo et al. discloses a method wherein the first imaging modality comprises visible light imaging (“The image processing unit 6 is provided with a white-light image generating portion (reference-image generating portion) 61 that generates a white-light image (reference image) G1 from the white-light image information S1 acquired by the image-acquisition device 55” at paragraph 0026, line 1) and second imaging modality comprises fluorescence imaging (“a fluorescence-image generating portion 62 that generates a fluorescence image G2 from the fluorescence image information S2 acquired by the image-acquisition device 56” at paragraph 0026, line 5).
Regarding claim 15, Kubo et al. discloses a method wherein the second imaging modality comprises imaging of an imaging agent and the method further comprises administering the imaging agent to the subject so that the imaging agent enters the region of tissue of the subject (“In this case, for example, if a liquid containing a fluorescent substance is made to flow in a ureter contained in the observation subject X” at paragraph 0044, line 1).
Regarding claim 16, Kubo et al. discloses a method wherein the imaging agent is a fluorescence imaging agent and the tissue of the region of tissue of the subject comprises a ureter (“In this case, for example, if a liquid containing a fluorescent substance is made to flow in a ureter contained in the observation subject X” at paragraph 0044, line 1).
claim 17, Kubo et al. discloses a method wherein the region of tissue of the subject comprises a ureter and the imaging agent is excretable in urine (“In this case, for example, if a liquid containing a fluorescent substance is made to flow in a ureter contained in the observation subject X” at paragraph 0044, line 1).
Regarding claim 19, Kubo et al. discloses a method wherein the second imaging modality comprises imaging an imaging agent and at least a portion of the imaging agent is carried by urine transiting through a ureter (“In this case, for example, if a liquid containing a fluorescent substance is made to flow in a ureter contained in the observation subject X” at paragraph 0044, line 1).
Regarding claim 20, Kubo et al. discloses a method comprising illuminating the region of tissue of the subject with visible light (“The image processing unit 6 is provided with a white-light image generating portion (reference-image generating portion) 61 that generates a white-light image (reference image) G1 from the white-light image information S1 acquired by the image-acquisition device 55” at paragraph 0026, line 1) and fluorescence excitation light (“a fluorescence-image generating portion 62 that generates a fluorescence image G2 from the fluorescence image information S2 acquired by the image-acquisition device 56” at paragraph 0026, line 5).
Regarding claim 22, Kubo et al. discloses a method wherein the first series of first imaging modality frames and the first series of second imaging modality frames are generated using multiple imaging sensors (“The image-acquisition devices 55 and 56 acquire white-light image information S1 and fluorescence image information S2, respectively” at paragraph 0024).
claim 23, Kubo et al. discloses a method wherein the first series of first imaging modality frames are white light frames (“The image processing unit 6 is provided with a white-light image generating portion (reference-image generating portion) 61 that generates a white-light image (reference image) G1 from the white-light image information S1 acquired by the image-acquisition device 55” at paragraph 0026, line 1).
Regarding claim 24, the Kubo et al. and Reicher et al. combination discloses a method wherein displaying the second series of first imaging modality frames in combination with one or more second imaging modality frames that are associated with the first series of second imaging modality frames comprises displaying an overlay image (“a marking-image generating portion (display-image generating portion) 66 that generates a marking image (display image) G3 having hues in accordance with the confidence level calculated by the confidence-level calculating portion 65 at the pixels whose positions are stored in the storage portion 64; and an image combining portion 67 that generates a combined image G by superimposing the white-light image G1 on the marking image G3” Kubo et al. at paragraph 0026, eighth to last line), side-by-side images (Reicher et al. at Figures 2 and 3), or a picture-in-picture image.
Regarding claim 25, Kubo et al. discloses a method wherein the first series of first imaging modality frames is generated synchronously with the first series of second imaging modality frames (“As shown in FIG. 1, the fluoroscopy apparatus 1 according to this embodiment is an endoscope apparatus and is provided with a long, thin inserted portion 2 that is inserted into a body; a light source 3; an illumination unit 4 that radiates excitation light and white light (reference light) from the light source 3 toward an 
Regarding claim 26, Kubo et al. discloses a method wherein the first series of first imaging modality frames is generated simultaneously with the first series of second imaging modality frames (“As shown in FIG. 1, the fluoroscopy apparatus 1 according to this embodiment is an endoscope apparatus and is provided with a long, thin inserted portion 2 that is inserted into a body; a light source 3; an illumination unit 4 that radiates excitation light and white light (reference light) from the light source 3 toward an observation subject X from a distal end 2a of the inserted portion 2; an image-acquisition unit 5 that is provided at the distal end 2a of the inserted portion 2 and that acquires image information S1 and S2 about biological tissue, that is, the observation subject X” at paragraph 0020, line 1).
Regarding claim 27, Kubo et al. discloses a method wherein the first and second series of first imaging modality frames are displayed during a surgical procedure on the subject (“In FIG. 6, as portions of the observation subject X, a tumor and a ureter to be surgically observed are shown” at paragraph 0048, last sentence; this implies use during a surgical procedure for visualization and differentiation of tissue types).
Regarding claim 28, Kubo et al. discloses a method wherein the surgical procedure is an abdominal or pelvic surgical procedure (“In this case, for example, if a liquid containing a fluorescent substance is made to flow in a ureter contained in the 
Regarding claim 31, Kubo et al. discloses a method wherein the first series of first imaging modality frames and the first series of second imaging modality frames are received from an imager (“an image-acquisition unit 5 that is provided at the distal end 2a of the inserted portion 2 and that acquires image information S1 and S2 about biological tissue, that is, the observation subject X” at paragraph 0020, line 7).
Regarding claim 32, Kubo et al. discloses a method wherein the first series of first imaging modality frames and the first series of second imaging modality frames are received from a memory (“two image-acquisition devices 55 and 56, like CCDs or CMOS devices, that capture the white light and the fluorescence focused by the focusing lenses 53 and 54” at paragraph 0023, third to last line; though not explicit it is implied that the incoming image information is at least stored in a buffer or frame store prior to processing).
Regarding claim 36, Kubo et al. discloses a system for visualizing tissue of a subject, the system comprising: 
a display (“display portion 7 that displays a combined image G processed by the image processing unit 6” at paragraph 0020, second to last line); 
one or more processors (“an image processing unit 6 that is disposed at the base end of the inserted portion 2” at paragraph 0020, line 7); 
memory (implied memory of the apparatus); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (implied that the 
receiving a first series of first imaging modality frames generated by imaging a region of tissue of the subject according to a first imaging modality (“The image processing unit 6 is provided with a white-light image generating portion (reference-image generating portion) 61 that generates a white-light image (reference image) G1 from the white-light image information S1 acquired by the image-acquisition device 55” at paragraph 0026, line 1), and a first series of second imaging modality frames generated by imaging the region of tissue of the subject according to a second imaging modality (“a fluorescence-image generating portion 62 that generates a fluorescence image G2 from the fluorescence image information S2 acquired by the image-acquisition device 56” at paragraph 0026, line 5); 
displaying the first series of first imaging modality frames in combination with the first series of second imaging modality frames (“a marking-image generating portion (display-image generating portion) 66 that generates a marking image (display image) G3 having hues in accordance with the confidence level calculated by the confidence-level calculating portion 65 at the pixels whose positions are stored in the storage portion 64; and an image combining portion 67 that generates a combined image G by superimposing the white-light image G1 on the marking image G3” at paragraph 0026, eighth to last line; the marking image is generated using the fluorescence image); 
storing a plurality of first imaging modality frames of the first series of first image modality frames and a plurality of second imaging modality frames of the first series of 
receiving a second series of first imaging modality frames generated by imaging the region of tissue of the subject according to the first imaging modality (though not explicitly stated, in a subsequent or previous imaging study of the patient, the same procedure is conducted).
Kubo et al. does not explicitly disclose displaying the second series of first imaging modality frames in combination with one or more second imaging modality frames that are associated with the first series of second imaging modality frames for visualizing the region of tissue of the subject.
Reicher et al. teaches a system in the same field of endeavor of multi-modality medical image evaluation, comprising:
receiving a first series of first imaging modality frames generated by imaging a region of tissue of the subject according to a first imaging modality (Figure 13, numeral 1302 shows “Exam I”, which includes Series IA), and a first series of second imaging modality frames generated by imaging the region of tissue of the subject according to a second imaging modality (Figure 13, numeral 1302 shows “Exam I” also includes Series IB; “According to another aspect, the first image series and second image series are acquired using different types of imaging devices” at paragraph 0062; “According to yet another aspect, the one or more software modules are further configured to cause the computing system to: select images of the first image series and the second image series each associated with a different particular modality” at paragraph 0136, line 1); 

displaying the second series of first imaging modality frames in combination with one or more second imaging modality frames that are associated with the first series of second imaging modality frames for visualizing the region of tissue of the subject (“display the selected images of the first image series and the second image series, one at a time in a single second image pane, in the determined second order” at paragraph 0136, third to last line; “Thus, a sorted image series may include multiple image series of patient images (such as two image series of a same modality taken some time, e.g., weeks or months, apart in order to determine differences), as well as one or more CDS image series. Thus, in various embodiments (whether or not including CDS data)_more than two series/exams may be selected for comparison and sorted. For example, 3, 4, 5, or more, series/exams may be selected. As described above, in various embodiments, the multiple sorted series of images may be displayed in one or more image panes of the user interface” at paragraph 0402, line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a series comparison as taught by Reicher et al. in the system of Kubo et al. to “provide highly efficient, intuitive, and rapid dynamic interaction with medical images (including two-dimensional images and images rendered from three-dimensional image data) to enable detection of differences between related medical images and evaluation of medical images” (Reicher et al. at paragraph 0009, line 9).
claim 37, Kubo et al. discloses a non-transitory computer readable storage medium storing one or more programs for execution by one or more processors of a system for visualizing tissue of a subject (“an image processing unit 6 that is disposed at the base end of the inserted portion 2” at paragraph 0020, line 7; implied that the image processing is carried out via programming stored within the apparatus), the one or more programs comprising instructions for:  
receiving a first series of first imaging modality frames generated by imaging a region of tissue of the subject according to a first imaging modality (“The image processing unit 6 is provided with a white-light image generating portion (reference-image generating portion) 61 that generates a white-light image (reference image) G1 from the white-light image information S1 acquired by the image-acquisition device 55” at paragraph 0026, line 1), and a first series of second imaging modality frames generated by imaging the region of tissue of the subject according to a second imaging modality (“a fluorescence-image generating portion 62 that generates a fluorescence image G2 from the fluorescence image information S2 acquired by the image-acquisition device 56” at paragraph 0026, line 5); 
displaying the first series of first imaging modality frames in combination with the first series of second imaging modality frames (“a marking-image generating portion (display-image generating portion) 66 that generates a marking image (display image) G3 having hues in accordance with the confidence level calculated by the confidence-level calculating portion 65 at the pixels whose positions are stored in the storage portion 64; and an image combining portion 67 that generates a combined image G by 
storing a plurality of first imaging modality frames of the first series of first image modality frames and a plurality of second imaging modality frames of the first series of second imaging modality frames in a memory (the image frames are at least temporarily stored for purposes of calculating the confidence level); 
receiving a second series of first imaging modality frames generated by imaging the region of tissue of the subject according to the first imaging modality (though not explicitly stated, in a subsequent or previous imaging study of the patient, the same procedure is conducted).
Kubo et al. does not explicitly disclose displaying the second series of first imaging modality frames in combination with one or more second imaging modality frames that are associated with the first series of second imaging modality frames for visualizing the region of tissue of the subject.
Reicher et al. teaches a method in the same field of endeavor of multi-modality medical image evaluation, comprising:
receiving a first series of first imaging modality frames generated by imaging a region of tissue of the subject according to a first imaging modality (Figure 13, numeral 1302 shows “Exam I”, which includes Series IA), and a first series of second imaging modality frames generated by imaging the region of tissue of the subject according to a second imaging modality (Figure 13, numeral 1302 shows “Exam I” also includes Series IB; “According to another aspect, the first image series and second image series are acquired using different types of imaging devices” at paragraph 0062; “According to yet 
receiving a second series of first imaging modality frames generated by imaging the region of tissue of the subject according to the first imaging modality (Figure 13, numeral 1304 shows “Exam II”, which includes Series IIA); and 
displaying the second series of first imaging modality frames in combination with one or more second imaging modality frames that are associated with the first series of second imaging modality frames for visualizing the region of tissue of the subject (“display the selected images of the first image series and the second image series, one at a time in a single second image pane, in the determined second order” at paragraph 0136, third to last line; “Thus, a sorted image series may include multiple image series of patient images (such as two image series of a same modality taken some time, e.g., weeks or months, apart in order to determine differences), as well as one or more CDS image series. Thus, in various embodiments (whether or not including CDS data)_more than two series/exams may be selected for comparison and sorted. For example, 3, 4, 5, or more, series/exams may be selected. As described above, in various embodiments, the multiple sorted series of images may be displayed in one or more image panes of the user interface” at paragraph 0402, line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a series comparison as taught by Reicher et al. in the system of Kubo et al. to “provide highly efficient, intuitive, and rapid dynamic interaction with medical images (including two-dimensional images and images .

Claims 2-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kubo et al. and Reicher et al. as applied to claims1 and 15 above, and further in view of Ikehara (US 2019/0247126).
Regarding claim 2, the Kubo et al. and Reicher et al. combination discloses a method further comprising selecting a frame of the plurality of second imaging modality frames stored in the memory for display in combination with a frame of the second series of first imaging modality frames (“a marking-image generating portion (display-image generating portion) 66 that generates a marking image (display image) G3 having hues in accordance with the confidence level calculated by the confidence-level calculating portion 65 at the pixels whose positions are stored in the storage portion 64; and an image combining portion 67 that generates a combined image G by superimposing the white-light image G1 on the marking image G3” Kubo et al. at paragraph 0026, eighth to last line; the marking image is generated using the fluorescence image; “Thus, a sorted image series may include multiple image series of patient images (such as two image series of a same modality taken some time, e.g., weeks or months, apart in order to determine differences), as well as one or more CDS image series. Thus, in various embodiments (whether or not including CDS data)_more than two series/exams may be selected for comparison and sorted. For example, 3, 4, 5, or more, series/exams may be selected. As described above, in various 
The Kubo et al. and Reicher et al. combination does not explicitly disclose that selecting is based on a similarity between the frame of the second series of first imaging modality frames and a frame of the plurality of first imaging modality frames stored in the memory that is associated with the frame of the plurality of second imaging modality frames stored in the memory.
Ikehara teaches a method in the same field of endeavor of medical image display processing, comprising selecting a frame of the plurality of second imaging modality frames stored in the memory for display in combination with a frame of the second series of first imaging modality frames based on a similarity between the frame of the second series of first imaging modality frames and a frame of the plurality of first imaging modality frames stored in the memory that is associated with the frame of the plurality of second imaging modality frames stored in the memory (“Returning to FIG. 9, the image output 32f generates a screen image 45 (see FIG. 11) to be output to the display 3, using the processing results of the image synthesizer 32d, the tracking processor 32e, and the analysis processor 32h, and outputs the screen image 45. As shown in FIG. 11, the image output 32f generates the screen image 45 including the captured visible image 42 and fluorescent image 41 and the synthetic image 44 generated by the image synthesizer 32d, for example. Furthermore, the image output 32f displays the current position of the region of interest 51 in each image based on the moving-body tracking result of the tracking processor 32e” at paragraph 0086, line 1; “In step S13, the tracking processor 32e performs template matching (see FIG. 14) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a similarity calculation as taught by Ikehara to determine the display images of the Kubo et al. and Reicher et al. combination to ensure that the displayed views are coordinated even in the presence of body movement.
Regarding claim 3, the Kubo et al., Reicher et al. and Ikehara combination discloses a method wherein selecting the frame of the plurality of second imaging modality frames comprises calculating a similarity score for the frame of the second series of first imaging modality frames and the frame of the plurality of first imaging modality frames stored in the memory (“That is, as shown in FIG. 14, when the maximum cross-correlation coefficient Rmax is larger than the threshold p, the tracking processor 32e cuts out the image portion of the region of interest 51 in which the maximum cross-correlation coefficient Rmax has been calculated, and updates it as the template image 52 for the next frame ((i+n+1)-th template image)” Ikehara at paragraph 0099, for the stored images as described; though the description compares visible light images with fluorescent images, the similarity calculation is also applicable for comparison of visible light images to other visible light images).
Regarding claim 4, the Kubo et al., Reicher et al. and Ikehara combination discloses a method wherein selecting the frame of the plurality of second imaging 
Regarding claim 5, the Kubo et al., Reicher et al. and Ikehara combination discloses a method as described in claim 3 above.
The Kubo et al., Reicher et al. and Ikehara combination does not explicitly disclose that selecting the frame of the plurality of second imaging modality frames comprises determining that the similarity score is greater than similarity scores for other frame of the plurality of first imaging modality frames stored in the memory.
However, it is well known in the art that the highest similarity score would correlate to the best match, as it is therefore the most similar to the query image.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select the frame with the highest similarity score as this would ensure that the most appropriate image is selected for display together with the query image.
Regarding claim 6, the Kubo et al., Reicher et al. and Ikehara combination discloses a method wherein an attribute of a display of the selected frame of the plurality of second imaging modality frames stored in the memory in combination with the frame of the second series of first imaging modality frames is based on the similarity score (“That is, as shown in FIG. 14, when the maximum cross-correlation coefficient 
Regarding claim 7, the Kubo et al., Reicher et al. and Ikehara combination discloses a method wherein the attribute comprises at least one of increasing an area of fluorescence and altering a color scheme based on the similarity score (“That is, as shown in FIG. 14, when the maximum cross-correlation coefficient Rmax is larger than the threshold p, the tracking processor 32e cuts out the image portion of the region of interest 51 in which the maximum cross-correlation coefficient Rmax has been calculated, and updates it as the template image 52 for the next frame ((i+n+1)-th template image)” Ikehara at paragraph 0099; “The marking-image generating portion 66 holds a hue scale in which the confidence level and hue are associated with each other. From the hue scale, the marking-image generating portion 66 selects a hue that corresponds to the confidence level input from the confidence-level calculating portion 65 and generates the marking image G3 by applying the selected hue to the pixel positions input from the storage portion 64” Kubo et al. at paragraph 0031).
claim 8, Ikehara discloses a method wherein the similarity score is a structural similarity metric, a mutual information metric, or a combination thereof (“The tracking processor 32e moves the detection window 54 to calculate the cross-correlation coefficient R in the whole area within the search range 53. Then, the tracking processor 32e determines the position coordinates (x2, y2) at which the maximum cross-correlation coefficient Rmax is obtained as the position coordinates of the region of interest 51 in the (i+1)-th frame image. Thus, in step S13 of FIG. 13, the position coordinates (x2, y2) of the region of interest 51 in the (i+1)-th frame image are acquire” at paragraph 0096, line 5).
Regarding claim 18, the Kubo et al. and Reicher et al. combination discloses the elements of claim 15 as described above.
The Kubo et al. and Reicher et al. combination does not explicitly disclose that the imaging agent comprises at least one of methylene blue, phenylxanthenes, phenothiazines, phenoselenazines, cyanines, indocyanines, squaraines, dipyrrolo pyrimidones, anthraquinones, tetracenes, quinolines, pyrazines, acridines, acridones, phenanthridines, azo dyes, rhodamines, phenoxazines, azulenes, azaazulenes, triphenyl methane dyes, indoles, benzoindoles, indocarbocyanines, benzoindocarbocyanines, derivatives having the general structure of 4,4-difluoro-4-bora-3a,4a-diaza-s-indacene, and conjugates thereof and derivatives thereof.
However, as demonstrated by Ikehara, indocyanine is a well-known fluorescent agent for use in a surgical system (“As an example, the fluorescent agent FA is indocyanine green (ICG)” at paragraph 0059, line 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention .

Claims 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kubo et al. and Reicher et al. as applied to claim 1 above, and further in view of Fehrenbacher et al. (US 2017/0181701).
Regarding claim 21, the Kubo et al. and Reicher et al. combination discloses the elements of claim 1 as described above.
The Kubo et al. and Reicher et al. combination does not explicitly disclose that the first series of first imaging modality frames and the first series of second imaging modality frames are generated using a single imaging sensor.
Fehrenbacher et al. teaches a method in the same field of endeavor ureter surgical processing, wherein the first series of first imaging modality frames and the first series of second imaging modality frames are generated using a single imaging sensor (“The method 150 continues and/or also begins at block 154, wherein light of at least two different wavelengths is sensed at the working end 104 of the surgical instrument 106, for example using the light sensor 112” at paragraph 0036, line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the single sensor as taught by Fehrenbacher et al. for the dual sensors of the Kubo et al. and Reicher et al. combination to save on device size while maintaining the ability to gather image data from multiple imaging wavelengths.
claim 29, the Kubo et al. and Reicher et al. combination discloses the elements of claim 28 as described above.
The Kubo et al. and Reicher et al. combination does not explicitly disclose that the abdominal or pelvic surgical procedure comprises at least one of total or partial hysterectomy, oophorectomy, tubal ligation, surgical removal of ovarian cysts, anterior repair of the vaginal wall, caesarean section, repair of a pelvic prolapse, pelvic mass resection, removal of a fallopian tube, adnexectomy, removal of an ectopic pregnancy, vasectomy, prostatectomy, hernia repair surgery, colectomy, cholecystectomy, appendectomy, hepatobiliary surgery, splenectomy, distal or total pancreatectomy, the Whipple procedure, and abdominal or pelvic lymphadenectomy.
However, as demonstrated by Fehrenbacher et al., it is well-known in the art to observe the ureter during procedures involving the pelvic region, which includes hysterectomy (see paragraphs 0003 and 0005).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of Kubo et al. and Reicher et al. combination for one of the claimed procedures to avoid injury to the ureter.

Claims 30, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kubo et al. and Reicher et al. as applied to claim 1 above, and further in view of Wolf et al. (US 2020/0273575).
Regarding claim 30, the Kubo et al. and Reicher et al. combination discloses the elements of claim 1 as described above.

Fox et al. teaches a method in the same field of endeavor of surgical video image processing, wherein the first and second series of first imaging modality frames are displayed in real time (“n some embodiments, received video footage may be compared with image-related data to determine an existence of a surgical decision juncture. This may occur, for example, through video analysis, and may occur in real time. (E.g., as video is captured of the surgeon operating, analysis may be performed on the video in real time, and surgical junctions may be identified.) In one example, the image-related data may comprise one or more rules for analyzing image data (such as trained machine learning models, artificial neural networks, etc.), and the one or more rules may be used to analyze the received video footage to determine the existence of the surgical decision making junction.” at paragraph 0545, line 20; as noted in paragraph 0172, part of the decision analysis includes matching series of video frames and evaluating their similarity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of Fox et al. to conduct the processing of the Kubo et al. and Reicher et al. combination to be able to provide the user with valuable, current feedback based upon the circumstances of the procedure.
Regarding claim 33, the Kubo et al. and Reicher et al. combination discloses the elements of claim 1 as described above.
The Kubo et al. and Reicher et al. combination does not explicitly disclose generating the one or more second imaging modality frames that are associated with 
Fox et al. teaches a method in the same field of endeavor of surgical video image processing comprising generating the one or more second imaging modality frames that are associated with the first series of second imaging modality frames by processing at least a portion of the first series of first imaging modality frames by a trained learning machine (“In another example, a machine learning model may be trained using training examples to determine event characteristics from videos, and the trained machine learning model may be used to analyze the video footage and determine the stored event characteristic. An example of such training example may include a video clip depicting an intraoperative surgical event together with a label indicating a characteristic of the event” at paragraph 0165, second to last sentence; “In one example, a machine learning model may be trained using training examples to identify particular locations within videos, and the trained machine learning model may be used to analyze the video footage and identify the video footage location.” at paragraph 0156, second to last sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a machine learner as taught by Fox et al. to evaluate the multimodality images of the Kubo et al. and Reicher et al. combination to be able to quickly analyze the image data and provide the user with valuable, current feedback based upon the circumstances of the procedure.
Regarding claim 34, Fox et al. discloses a method wherein the trained learning machine was trained on imaging data not associated with the subject (given that the 
Regarding claim 34, Fox et al. discloses the elements of claim 33 as described above.
Fox et al. does not explicitly disclose that the trained learning machine is based on a conditional Generative Adversarial Network.
However, as described in paragraph 0079, Fox et al. states that any type of machine learning algorithm can be implemented depending on the requirements of the system.  Therefore, it is feasible that a conditional Generative Adversarial Network would be appropriate for use to be able to properly evaluate the image data.


Allowable Subject Matter

Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or disclose storing a first frame of the third series of first imaging modality frames in place of a first frame of the first series of first imaging modality frames in the memory based on a level of fluorescence intensity of a first frame of the second series of second imaging modality frames that is associated .


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662